

EXHIBIT 10.2
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
SUBSCRIPTION AGREEMENT
 
 
 
LYRIS, INC.
 
THE SECURITIES REFERRED TO HEREIN MUST BE ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE STATE SECURITIES LAWS OF
ANY STATE. WITHOUT SUCH REGISTRATION, SUCH SECURITIES MAY NOT BE SOLD, PLEDGED,
HYPOTHECATED, OR OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER, EXCEPT UPON
DELIVERY TO LYRIS, INC. (THE “CORPORATION”) OF AN OPINION OF COUNSEL
SATISFACTORY TO THE CORPORATION THAT REGISTRATION IS NOT REQUIRED FOR SUCH
TRANSFER AND/OR THE SUBMISSION TO THE CORPORATION OF SUCH OTHER EVIDENCE AS MAY
BE SATISFACTORY TO THE CORPORATION TO THE EFFECT THAT ANY SUCH TRANSFER WILL NOT
BE IN VIOLATION OF THE SECURITIES ACT OF 1933 AND/OR APPLICABLE STATE SECURITIES
LAWS, AND/OR ANY RULE OR REGULATION PROMULGATED THEREUNDER.
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



SUBSCRIPTION AGREEMENT
 
     This Subscription Agreement (this “Agreement”) is entered into as of April
12, 2010, by and between Lyris, Inc., a Delaware corporation (the
“Corporation”), and the subscriber (“Subscriber”) specified on the signature
page hereof.
 
PRELIMINARY STATEMENT
 
     The Subscriber desires to acquire the number of shares of common stock of
the Corporation, par value $.01 per share, set forth opposite the Subscriber’s
name on the signature page hereof (the “Shares”), and the Corporation desires to
issue the Shares to the Subscriber in accordance with the terms of this
Agreement.
 
AGREEMENTS
 
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements set forth herein, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
     ARTICLE I
Subscription for Stock
 
     1.1 Subscription. Subject to and in accordance with the respective terms
and conditions of this Agreement, the Subscriber hereby subscribes for and
purchases the Shares at a purchase price of $0.33 per share. The Subscriber’s
total subscription amount for the Shares is Two Million Dollars ($2,000,000)
(the “Total Subscription Price”).
 
     1.2 Payment of Total Subscription Price. The Total Subscription Price is
being satisfied by the Subscriber, concurrently with the execution hereof, by
the payment to the Corporation of an amount equal to the Total Subscription
Price, by wire transfer of immediately available funds to such account as the
Corporation has designated.
 
     1.3 Acceptance of Subscription. The Corporation (i) hereby accepts,
pursuant to the terms and conditions set forth in this Agreement, the
Subscriber’s Total Subscription Price, and (ii) concurrently herewith is
delivering to the Subscriber a certificate representing the Shares.
 
ARTICLE II
Representations of the Subscriber
 
     2.1 Representations of the Subscriber. The Subscriber hereby represents and
warrants to, and agrees with, the Corporation as follows:
 
          (a) Power and Authority. The Subscriber is authorized to execute and
enter into this Agreement and such other agreements, certificates, or other
instruments as are executed by or on behalf of the Subscriber in connection with
its obligations hereunder (collectively, the “Subscriber Agreements”), to
perform its obligations under each Subscriber Agreement, and to consummate the
transactions that are the respective subjects of any Subscriber Agreement. The
signature of the individual signing any Subscriber Agreement as, or on behalf
of, the Subscriber is binding upon the Subscriber. Unless otherwise indicated on
the signature page of this Agreement, the Subscriber has not been organized for
the purpose of acquiring the Shares.
 
1
 

--------------------------------------------------------------------------------



          (b) Organization and Principal Place of Business. The Subscriber is a
partnership duly formed, organized and existing under the laws of the state or
other jurisdiction of its formation. The address set forth on the Subscriber’s
signature page to this Agreement is the Subscriber’s correct principal place of
business, and the Subscriber has no present intention of moving its principal
place of business to any other domestic or foreign jurisdiction.
 
          (c) Compliance with Laws and Other Instruments. The execution and
delivery of the Subscriber Agreements by or on behalf of the Subscriber and the
consummation of the transactions contemplated in the Subscriber Agreements do
not conflict with or result in any violation of or default under any provision
of any charter, bylaws, trust agreement, partnership agreement or other
organizational document, as the case may be, of the Subscriber or any agreement,
certificate or other instrument to which the Subscriber is a party or by which
the Subscriber or any of its properties is bound, or any permit, franchise,
judgment, decree, statute, rule, regulation or other law applicable to the
Subscriber or the business or properties of the Subscriber.
 
          (d) Accredited Investor. The Subscriber is an “Accredited Investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act of
1933, as amended (“Securities Act”).
 
          (e) Investment Intent. The Subscriber is acquiring the Shares for its
own account for investment, and not with a view to any distribution, resale,
subdivision or fractionalization thereof in violation of the Securities Act or
any other applicable domestic or foreign securities law, and the Subscriber has
no present plans to enter into any contract, undertaking, agreement or
arrangement for any such distribution, resale, subdivision or fractionalization.
 
          (f) Information and Access. The Subscriber hereby acknowledges receipt
of copies of the Corporation’s Annual Report on Form 10-K for the fiscal year
ended June 30, 2009, and the Corporation’s Quarterly Reports on Form 10-Q for
the fiscal quarter ended September 30, 2009 and December 31, 2009. The
Corporation has made available to the Subscriber or its attorneys, accountants
and other representatives all agreements, documents, records and books that the
Subscriber or its attorneys, accountants and other representatives have
requested relating to an investment in the Corporation. The Subscriber and its
attorneys, accountants and other representatives have had a full opportunity to
ask questions of and receive answers from the Corporation or a person acting on
behalf of the Corporation, concerning the terms and conditions of this
investment, and all questions asked by the Subscriber and its attorneys,
accountants and other representatives have been adequately answered to the full
satisfaction of the Subscriber and its attorneys, accountants and other
representatives.
 
          (g) Illiquidity; Risk. The Subscriber understands that substantial
restrictions will exist on transferability of the Shares, and that the
Subscriber may not be able to liquidate his or its investment in the
Corporation. The Subscriber understands that investment in the Corporation
entails a very high degree of risk and understands fully the risks associated
with the operation of the Corporation and its subsidiaries. Additionally, the
Subscriber has read and understands the risk factors and other risks associated
with an investment in the Corporation as such are set forth in the Corporation’s
annual and quarterly reports filed with the Securities and Exchange Commission.
 
2
 

--------------------------------------------------------------------------------



 
          (h) Economic Loss and Sophistication. The Subscriber is able to bear
the economic risk of losing its entire investment in the Corporation. The
Subscriber’s overall commitment to investments which are not readily marketable
is not disproportionate to its net worth. The Subscriber’s investment in the
Corporation will not cause such overall commitment to become excessive. The
Subscriber has such knowledge and experience in financial and business matters
that it is capable of evaluating the risks and merits of this investment.
 
          (i) No Registration of Shares. The Subscriber acknowledges and agrees
that, based in part upon the Subscriber’s representations contained herein and
in reliance upon applicable exemptions, the Shares have not been and will not be
registered under the Securities Act or the securities laws of any other domestic
or foreign jurisdiction. Accordingly, no such Shares may be offered for sale,
sold, pledged, hypothecated or otherwise transferred in whole or in part except
in accordance with the terms of the Corporation’s certificate of incorporation
and bylaws and in compliance with all applicable laws, including securities
laws. The Subscriber acknowledges that it has been advised that the Corporation
has no obligation and does not intend to cause any of the Shares to be
registered under the Securities Act or any other securities laws or to comply
with an exemption under the Securities Act which would permit the Subscriber to
sell the Shares or any part thereof.
 
          (j) No Investment Advice. The Subscriber acknowledges that neither the
Corporation nor any Affiliate (as defined below) thereof has rendered or will
render any investment advice or securities valuation advice to the Subscriber,
and that the Subscriber is not acquiring the Shares in reliance upon, or with
the expectation of, any such advice. For purposes of this Agreement, “Affiliate”
shall mean, with respect to any Person (as defined below), any Person directly
or indirectly through one or more intermediaries, controlling, controlled by or
under common control with such Person. For purposes of this Agreement, “Person”
shall mean any individual, partnership, corporation, limited liability company,
trust, unorganized entity or other entity.
 
          (k) Tax Year. Unless otherwise specified on the Subscriber’s signature
page to this Agreement, the Subscriber’s tax year ends on December 31 of each
year.
 
          (l) Withholding. The information provided by the Subscriber on Form
W-9, and delivered to the Corporation in connection with this Agreement is true
and complete, against penalties of perjury.
 
          (m) Benefit Plan Investor Status. Except as otherwise specified on the
Subscriber’s signature page to this Agreement, the Subscriber is not a “benefit
plan investor” (as such term is defined in 29 C.F.R. 2510.3-101(f)(2)). If the
Subscriber is a benefit plan investor, the plan participants are not permitted
to decide whether or how much to invest in particular investment alternatives,
and if the Subscriber is a collective investment vehicle, the plans
participating therein do not direct the specific investments made by the
Subscriber.
 
3
 

--------------------------------------------------------------------------------



          (n) Source of Funds. No part of the funds to be used to purchase the
Shares or to pay any amounts under any Subscriber Agreement constitutes an asset
of any employee benefit plan with respect to which the Corporation, or any
Person considered an affiliate of the Corporation within the meaning of Section
407(d)(7) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), is a party in interest or a disqualified person. As used herein, the
terms “employee benefit plan” and “party in interest” shall have the meanings
assigned to such terms in Section 3 of ERISA, and the term “disqualified person”
shall have the meaning assigned to such term in Section 4975 of the Code.
 
          (o) Investment Company Act. The Subscriber was not specifically formed
to acquire the Shares. The Subscriber is not registered or required to register
as an investment company under the Investment Company Act of 1940 (the
“Investment Company Act”), and the Subscriber does not maintain a separate
investment account with respect to his or its investment in the Corporation
whereby each of its partners, shareholders, trustees, or other owners has the
right to elect not to participate in such investment, except where such election
requires the consent of all Persons or the consent of the Subscriber’s general
partner (or other controlling Person).
 
          (p) Legends. Subscriber understands and acknowledges that each
certificate evidencing the Shares shall bear a legend substantially as follows:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 NOR PURSUANT TO THE SECURITIES OR “BLUE SKY” LAWS OF
ANY JURISDICTION. SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED, OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO
(i) A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES WHICH IS EFFECTIVE
UNDER SUCH ACT, (ii) RULE 144 UNDER SUCH ACT, OR (iii) ANY OTHER VALID EXEMPTION
FROM REGISTRATION UNDER SUCH ACT.
 
4
 

--------------------------------------------------------------------------------



     The Subscriber understands and acknowledges that each certificate
evidencing the Shares shall also bear legends substantially as follows:
 
RESTRICTIONS ON TRANSFER OF STOCK AND REQUIREMENTS TO
TRANSFER STOCK
 
Article Fifth of the Certificate of Incorporation of the Corporation (“Article
Fifth”) restricts the direct or indirect sale, transfer, disposition, purchase
or acquisition (“Transfer”) of shares of common stock of the Corporation
(“Stock”), and requires the Transfer of Stock, under certain circumstances. In
general, Article Fifth prohibits any Transfer of Stock on or prior to January 1,
2022 or such earlier date or later date as may be determined by the board of
directors of the Corporation (the “Board of Directors”) without prior approval
of the Board of Directors by or to any holder (a) who beneficially owns directly
or through attribution 5% or more of the Stock (as determined under Section 382
of the Internal Revenue Code of 1986 and the applicable Treasury Regulations
thereunder, each as amended from time to time (collectively, “Section 382”) with
certain modifications), or (b) who, upon such Transfer of Stock, would
beneficially own directly or through attribution 5% or more of the Stock (as
determined under Section 382, with certain modifications). If any person or
entity attempts to Transfer Stock in violation of Article Fifth, such purported
Transfer shall be null and void and the purported acquiror shall have no rights
with respect thereto. Among other things, Article Fifth permits the Corporation
to require sale of any Stock Transferred in violation of Article Fifth, and the
purported acquiror shall not be entitled to receive any proceeds of such sale in
excess of the amount paid by such purported acquiror for such Stock and shall be
required to return any dividends or distributions on such Stock. In addition,
certain holders of Stock will be required to Transfer Stock as a result of
certain transfers of interests in entities that own Stock and the proceeds of
such sale to be received by the holder shall be limited to the fair market value
of such Stock at the time of the transfer of such interests. Under Article
Fifth, the Corporation may require as a condition to the registration of the
Transfer of any Stock that the proposed transferee furnish to the Corporation
information regarding the ownership of Stock by the proposed transferee as well
as the ownership of Stock by any persons or entities controlling, controlled by
or under common control with such proposed transferee. Under certain
circumstances, Article Fifth authorizes the Board of Directors to extend or
accelerate the expiration date of the Article Fifth transfer restrictions and to
modify certain provisions of Article Fifth. The foregoing is a summary
description only of certain of the provisions of Article Fifth, to which
reference is made for a complete description of the restrictions on the Transfer
of Stock and the provisions requiring the Transfer of Stock and the consequences
of the violation thereof. The Corporation will furnish a copy of Article Fifth
to the holder of record of this certificate without charge upon written request
to the Corporation at its principal place of business. By acceptance of this
certificate, the holder hereof and any beneficial owner of the shares
represented hereby shall be bound in all respects by such Article Fifth, as
modified from time to time by the Board of Directors or the stockholders of the
Corporation.
 
THE CORPORATION WILL FURNISH WITHOUT CHARGE, TO EACH STOCKHOLDER WHO SO
REQUESTS, A COPY OF THE POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE,
PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES
THEREOF AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES
AND/OR RIGHTS. SUCH REQUEST MAY BE MADE TO THE SECRETARY OF THE CORPORATION OR
TO THE TRANSFER AGENT NAMED ON THIS CERTIFICATE.
 
     2.2 Effect of Representations. The Subscriber’s representations, warranties
and agreements set forth in this Agreement are true and correct. The Subscriber
acknowledges that the Corporation has relied upon the representations,
warranties and agreements of, and information furnished by, the Subscriber set
forth in this Agreement and that all such representations, warranties,
agreements and furnished information shall survive the date hereof.
 
5
 

--------------------------------------------------------------------------------



ARTICLE III
Representations of the Corporation
 
     3.1 Representations. The Corporation hereby represents and warrants to, and
agrees with, the Subscriber as follows:
 
          (a) Incorporation; Jurisdiction. The Corporation (i) is duly organized
and validly existing; (ii) is in good standing under the laws of the State of
Delaware; and (iii) has all requisite corporate power and authority to carry on
its business as now conducted and as proposed to be conducted.
 
          (b) Power and Authority. The Corporation is authorized to execute and
deliver each Subscriber Agreement to which it is a party, to perform its
obligations under each such Subscriber Agreement, and to consummate the
transactions that are the respective subjects of each such Subscriber Agreement.
The signature of the respective individual signing any Subscriber Agreement on
behalf of the Corporation is binding upon the Corporation.
 
          (c) Compliance with Laws and Other Instruments. The execution and
delivery of the Subscriber Agreements by or on behalf of the Corporation and the
consummation by the Corporation of the transactions contemplated by the
Subscriber Agreements (including without limitation the offer and sale of the
Shares) do not (i) conflict with or result in any violation of or default under
any provision of the certificate of incorporation, bylaws, or other
organizational document of the Corporation or any agreement, certificate, or
other instrument (including without limitation any indenture, mortgage, deed of
trust, credit agreement, note or other evidence of indebtedness, lease, or
license) to which the Corporation is a party or by which the Corporation or any
of its properties is bound, or any permit, franchise, order, writ, judgment,
decree, statute, rule, regulation, or other law applicable to the Corporation or
its respective business or properties or (ii) require the filing or registration
with, or the approval, authorization, license, or consent of, any court or
governmental department, agency, or authority other than those which have
already been duly and validly given or obtained or which are referred to the
next sentence. As soon as practicable following the Closing Date, but in all
events within the periods prescribed by applicable law, the Corporation will
file a Form D with the Securities and Exchange Commission and any applicable
state securities regulatory authorities and will file such other notices and
reports as are required to be filed under applicable state securities laws in
order to qualify for exemptions applicable to the offer or sale of Securities in
the Corporation.
 
          (d) Shares. Immediately following the consummation of the transaction
contemplated hereby, (i) the authorized capital stock of the Corporation shall
consist of 200,000,000 shares of Common Stock, of which 121,403,700 shares shall
be issued and outstanding, (ii) all of the Corporation’s outstanding equity
securities shall be validly issued, fully paid and nonassessable, and (iii)
neither the Corporation nor any Person acting on its behalf has taken any action
that would subject the issuance or sale of any of the Shares to the registration
and prospectus delivery provisions of the Securities Act.
 
          (e) Proceedings. No action, proceeding or investigation is pending or,
to the knowledge of the Corporation, threatened against the Corporation or any
Affiliate thereof that (i) questions or challenges the validity or purpose of
the Corporation, (ii) could reasonably be expected to have a material adverse
effect on the operations, business, or affairs of the Corporation, or (iii)
claims or alleges any fraud or misrepresentation under, or any violation of, any
federal or state securities law, rule, or regulation. There are no other
actions, proceedings, or investigations pending or, to the knowledge of the
Corporation, threatened against or affecting the Corporation.
 
6
 

--------------------------------------------------------------------------------



 
          (f) Validity of Securities. The Shares purchased and sold pursuant to
this Agreement, when issued, sold and delivered in accordance with its terms for
the consideration expressed herein, shall be duly and validly issued.
 
     3.2 Effect and Time of Representations. The representations, warranties and
agreements of the Corporation set forth in this Agreement are true and correct
in all material respects. The Corporation acknowledges that the Subscriber has
relied upon the representations and agreements of the Corporation set forth in
this Agreement, and that all such representations and agreements shall survive
the date hereof.
 
ARTICLE IV
Miscellaneous
 
     4.1 Amendments. This Agreement may be modified or amended only with the
written consent of the Corporation and the Subscriber, except that
modifications, amendments, waivers, consents or other matters relating to the
Certificate of Incorporation of the Corporation or the Bylaws of the Corporation
shall not be deemed modifications or amendments of this Agreement.
 
     4.2 Notices. Any notice, request, demand or other communication required by
or permitted to be given in connection with this Agreement shall be in writing,
except as expressly otherwise permitted herein, and shall be delivered in
person, sent by first class mail (postage prepaid and certified or registered,
with return receipt requested), sent by telefacsimile or similar means of
communication, or delivered by a courier service (charges prepaid), to the
respective party at his or its address as set forth on the signature page
hereof. Each party may change his or its address by notifying each other party
of such change in accordance with the provisions of this Section 4.2. Any such
notice, request, demand or other communication shall be deemed to be given or
made (a) if personally delivered, when received; (b) if mailed, on the fifth day
after it is deposited in the United States mail, properly addressed, with proper
postage affixed; (c) if sent by telefacsimile or similar device, when
electronically confirmed; and (d) if sent by courier, as of the date so
delivered.
 
     4.3 Gender, Number, etc. All pronouns used herein shall be deemed to refer
to the masculine, feminine or neuter gender as the identity of the applicable
person may require, and words using the singular or plural number shall be
deemed to include respectively the plural or singular number as applicable.
Unless otherwise specified, all references in this Agreement to Articles,
Sections, or paragraphs shall refer to provisions of this Agreement. As used in
this Agreement, the words “herein,” “hereof,” “hereto,” or derivatives shall
refer to this entire Agreement, and the word “or” shall mean “and/or.”
 
7
 

--------------------------------------------------------------------------------



     4.4 Governing Law, Binding Effect, and Severability. This Agreement shall
be enforced, governed, and construed in all respects in accordance with the laws
of the State of Delaware applicable to contracts executed and performable solely
in such state. The Subscriber may not assign any of his or its rights or
obligations under this Agreement without the prior written consent of the
Corporation. This Agreement and the rights and obligations set forth herein
shall be binding upon, and shall inure to the benefit of, the Subscriber, the
Corporation and their respective successors and permitted assigns. If any
provision of this Agreement, or the application of such provision to any
circumstance, shall be invalid under the applicable law of any jurisdiction, the
remainder of this Agreement or the application of such provision to other
Persons or circumstances or in other jurisdictions shall not be affected
thereby.
 
     4.5 Entire Agreement. This Agreement, the appendices hereto constitute the
entire agreement, and supersedes all prior agreements or understandings, among
the parties hereto with respect to the subject matter hereof.
 
     4.6 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original Agreement, and all of which shall
constitute one Subscription Agreement between each of the parties hereto,
notwithstanding that, all of the parties are not signatories to the original or
the same counterpart. Each party hereto hereby acknowledges the effectiveness
of, and agrees to accept, facsimile signatures of any other party hereto for
purposes of executing this Agreement; provided, however, that any party
executing this Agreement by facsimile signature shall provide any other party
with the number of original signature pages as such other party may specify as
soon as is practicable following a request for same by the other party.
 
[signature page follows]
 
8
 

--------------------------------------------------------------------------------



Subscriber Signature Page
 
     IN WITNESS WHEREOF, the Subscriber has executed this Subscription Agreement
as of April 12, 2010.
 

      MEUDON INVESTMENTS, a limited partnership Total Subscription Price  
$2,000,000   By: /s/ James A. Urry Name: James Urry, General Partner      
Number of Shares of Common Stock State and country in which Subscriber is
Subscribed for: organized (if not a natural person): 6,060,606       Address of
Subscriber’s principal place of business (or residence if a natural person):  
Meudon Investments, James A Urry, General Partner, PO Box 242, Locust Valley, NY
11560     FAX: Attn: James Urry, General Partner


Tax year end if not December 31:   


Check box if Subscriber was formed to acquire securities of the Corporation: ¨1
 
Each parent of Subscriber must complete and execute a signature page to this
Agreement in the form provided.
 
 
 
Subscriber Signature Page
to Subscription Agreement
 

--------------------------------------------------------------------------------



     Subscription of Meudon Investments, accepted as of April 12, 2010.
 

The Corporation:   LYRIS, INC.       By: /s/ Luis Rivera Name: Luis A. Rivera
     Title: Chief Executive Officer


Address of the Corporation:
 
6401 Hollis Street, Suite 125
Emeryville, CA 94608
Fax: (510) 844-1598
 
With copy to:
 
Fenwick & West LLP
801 California Street
Mountain View, CA 94041
Fax: 650-938-5200
Attn: Horace Nash
 
Signature Page for Subscription Agreement
 

--------------------------------------------------------------------------------